Citation Nr: 1451985	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-04 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for mild lumbar degenerative disc disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served in active service from January 1989 to October 1991.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

During the pendency of the instant appeal, the RO, in August 2013, granted service connection for the Veteran's right lower extremity radiculopathy with a 20 percent disability rating effective September 21, 2010.  As the Veteran has not appealed this rating decision, the issue of the Veteran's right lower extremity radiculopathy is not before the Board. 

The Veteran requested a hearing before the Board in his formal appeal.  A Board hearing was scheduled for June 10, 2014.  The Veteran failed to appear for the scheduled hearing and neither furnished an explanation for his failure to appear nor requested a postponement for another hearing.  The Veteran was advised in a March 2014 letter, pursuant to 38 C.F.R. § 20.702(d), that when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.

The Board notes that, in addition to the paper claims file, there are two paperless electronic claims files (Virtual VA and VBMS) associated with the Veteran's claims.  VBMS contained an appellate brief filed by the Veteran's representative in October 2014.  Virtual VA contained duplicative or non-relevant documents with respect to this appeal.


FINDING OF FACT

The Veteran has had, at worst, thoracolumbar spine flexion to 80 degrees, a combined range of motion of the thoracolumbar spine of 160 degrees, and no evidence of ankylosis, incapacitating episodes of intervertebral disc syndrome (IVDS), or bowel or bladder impairment.


CONCLUSION OF LAW

Throughout the entire appeal period, the criteria for a rating greater than 10 percent for mild lumbar degenerative disc disease have not been met.  38 U.S.C.A. §§ 1111, 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.304, 4.1-4.14, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In cases for increased rating claims, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an October 2010 VCAA letter provided notice to the Veteran regarding the information and evidence needed to substantiate claims for increased rating for mild lumbar degenerative disc disease.  This letter also informed the Veteran of what information and evidence must be submitted by him and what information and evidence would be obtained by VA.  In addition, the letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates.  

The provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  This has been done; the Veteran received both an SOC and a supplemental statement of the case, citing the applicable statutes and regulations, and discussing the reasons and bases for continuing the disability rating for the service-connected mild lumbar degenerative disc disease.  He has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 556 U.S. 396 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied. 

Relevant to the duty to assist, the Veteran's VA treatment records, VA examination reports and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

Additionally, the Veteran was afforded VA examinations, to include those conducted in October 2010 and June 2013, to determine the nature and severity of his disability.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  The Veteran has not alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected mild lumbar degenerative disc disease as they include interviews with the Veteran, a review of the record, and full examinations addressing the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Thus, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999), see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

B.  Mild Lumbar Degenerative Disc Disease

The Veteran contends that he is entitled to a higher rating for mild lumbar degenerative disc disease due to his constant back pain and the resulting reduction in quality of life.

In this case, the Veteran's service-connected mild lumbar degenerative disc disease is rated under diagnostic code 5242 degenerative arthritis of the spine.  38 C.F.R. § 4.71(a).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective beginning on September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5242.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, effective beginning on September 26, 2003, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees and the normal combined range of motion of the cervical spine was 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

The Rating Schedule also provides that unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., at Note (5). The Board notes here that ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Colayong v. West, 12 Vet. App. 524, 528 (1999).

In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The evidence for consideration includes VA compensation examination reports, private and VA treatment records, and the Veteran's personal statements in support of his claim.

A May 2010 examination report by a private chiropractor reflects the Veteran's complaint of lower back pain and physical examination observations of flexion to 80 degrees, extension to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 32 degrees - the combined thoracolumbar spine range of motion was 172 degrees.  The medical report noted normal flexion was to 80 degrees, extension was to 25 degrees, and lateral rotation to the right and left were to 35 degrees.  There were additional treatment/progress notes from May 2010 to September 2010 recording the Veteran's reports of various back pain levels and the types of treatments received.

A June 2010 VA treatment report reflects an assessment of chronic low backache with pain increasing when standing and walking.  Straight leg raise testing was negative for both legs.  

An August 2010 VA telephone contact note reflects the Veteran's complaint of lower back pain which has lasted longer than 1 month.  He reported his pain has increased in the last few months with his pain level being 10 of 10.  He stated he has difficulty walking, standing, and sitting due to pain. 

A September 2010 private medical report reflects the Veteran's complaint of pain in the right hip radiating down into the lower right extremity in the L5 distribution.  He rated his minimal pain level at 4 out of 10 but on average it was 10 out of 10.  He stated pain occurred with sitting, driving, standing, lying on his left or right side and it was worse upon walking or standing.

An October 2010 VA examination reflects the Veteran's complaint of worsening back pain.  He reported he was able to walk for 15 minutes or one to two blocks and the pain was significantly worse with prolonged standing.  He reported not using a cane or brace, not being on bed rest in the past 12 months, and not having any bowel or bladder function problems.  Physical examination revealed the Veteran was not tender to palpation within his lumbar spine and paraspinal muscles.  Forward flexion was to 90 degrees, extension was to 30 degrees, left and right lateral rotation was to 30 degrees, each without any evidence of irritation or reduction from repetition.  The combined thoracolumbar spine range of motion was 180 degrees.  He had a negative straight leg raise exam in both legs.

Private medical reports from September 2010, October 2010, February 2011 and March 2011 showed the Veteran received transforaminal epidural blocks.  A private MRI report from May 2011 found diffused bulge of disc material at the L3-4, L4-5 and L5-S1 levels.  A private X-ray report from May 2011 found good range of motion from the flexed to extended position with no evidence of abnormal subluxation.

In May 2011, the Veteran was examined by a private physician prior to undergoing bilateral hemilaminectomies, foraminotomies and right L5-S1 diskectomy to try to alleviate compression of several spinal nerves.  The physical examination revealed the Veteran had flexion to greater than 90 degrees and extension to 10 degrees with objective signs of pain to his back and buttock.  The report noted that the Veteran experienced increased pain running down his each leg with lateral bending but without any notation as to the degree of rotation.  The physician noted the Veteran had a flexed posture of approximately 5 to 10 degrees.  The Veteran did not have any bowel or bladder dysfunction.

In June 2011, the Veteran had a one month post-operative follow up treatment visit with his private physician.  The Veteran reported doing well until three weeks ago when he had a sudden onset of pain but the pain alleviated over the ensuing days.  He appeared to the treatment visit pain free.  He reported being able to walk over a half a mile pain free.  There was no notation of the Veteran's spinal range of motion.

In July 2011, the Veteran had a six week post-operative follow up treatment visit with his private physician.  The Veteran reported his back, buttock, and leg pains were resolved.  He reported occasional right lateral hip pain when walking and experiencing flare ups when the weather changed.  Again, there was no notation of the Veteran's spinal range of motion.

A June 2013 VA examination reflects the Veteran's complaints of significant back and right leg pain without any flare ups.  He reported undergoing a lumbar decompression which enabled him to tolerate his back pain better and enabled him to stand longer.  Upon physical examination, the Veteran had flexion to 90 degrees and left and right lateral rotation to 30 degrees - with no objective evidence of painful motion.  His extension was to 10 degrees with objective evidence of painful motion at starting at 10 degrees.  The Veteran did not have any additional limitation of range of motion upon repetitive use testing.  The combined thoracolumbar spine range of motion was 160 degrees taking into consideration additional limitation of range of motion due to painful motion.  The Veteran did not have any localized tenderness or pain to palpation or guarding or muscle spasms.  His muscle strength tests showed no muscle atrophy and normal strength.  His reflex and sensory exams were normal.  The Veteran did not have any intervertebral disc syndrome (IVDS), incapacitating episodes, or any bowel or bladder function problems.  The VA examiner found that the Veteran's lumbar condition impacted his ability to work because he was unable to perform any lifting, bending or prolonged standing.  The examiner found that the Veteran can perform sedentary work without difficulty.

The Veteran has a 10 percent disability rating for his service-connected mild lumbar degenerative disc disease.  As discussed above, to warrant a higher rating, there must be evidence of forward flexion of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

With respect to the Veteran's limitation of range of motion for his service-connected mild lumbar degenerative disc disease, the Board has considered and the record evidence shows staged ratings are not warranted as his condition has remained stable throughout the appeal period.  See Fenderson, 12 Vet. App. 119, and Hart, 21 Vet. App. 505.

The record evidence shows, throughout the appeal period, the Veteran's greatest limitation of forward flexion was to 80 degrees and his lowest combined range of motion of the thoracolumbar spine was 160 degrees.  These figures include additional limitation of range of motion due to painful motion and the record evidence shows the Veteran's range of motion ever being further limited by repetitive use.  The May 2011 private physician's examination findings failed to record the range of motion for the Veteran's left and right lateral rotation or any additional limitation of range of motion due to pain or repetitive use.  Accordingly, this examination fails to show the Veteran is entitled to a higher rating.  Furthermore, none of his VA examinations or private medical treatment records shows that the Veteran had an abnormal gait or spinal contour.

There is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine throughout the appeal period.  The thoracolumbar spine was consistently found to have range of motion on objective examination.  The May 2011 private physician's examination finding of the Veteran's flexed posture of 5 to 10 degrees does not amount to ankylosis of the thoracolumbar spine as the Veteran was able to move his spine and demonstrate forward flexion, extension and lateral rotation.  Further, the clinical evidence does not establish and the Veteran has not alleged that his thoracolumbar spine was ankylosed or that he experienced such symptoms as difficulty walking due to limited line of vision, difficulty breathing or eating, atlantoaxial or cervical subluxation or dislocation, or nerve root stretching, as is required for unfavorable ankylosis for VA compensation purposes.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

In addition, while there is no record evidence of functional loss due to pain and weakness of the thoracolumbar spine that would otherwise warrant assigning a higher rating, such functional loss does not more nearly approximate unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine, i.e., the symptomatology required for either a 50 percent disability rating or a total rating.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011), see also DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  In this regard, the June 2013 VA examiner found that the additional limitation even considering painful and repetitive motion was less movement than normal and painful motion.  The October 2010 and June 2013 VA examinations are silent with respect to findings of any symptomatology tantamount to unfavorable ankylosis.  Moreover, the private medical treatment records did not note whether there was additional limitation with painful or repetitive motion or otherwise described any symptomatology tantamount to unfavorable ankylosis.  Under these circumstances, there is no basis for a rating higher than 10 percent in light of the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59.

While the Veteran has been diagnosed with lumbar spine degenerative disc disease, Diagnostic Code 5243, contemplating IVDS, may not serve as a basis for a rating higher than 10 percent as the June 2013 VA examiner found that IVDS was not present and the October 2010 VA examiner and the Veteran's private medical treatment providers are silent with respect to the presence of IVDS at any time during the appellate period.

Also, the Board finds no basis to assign a separate compensable rating for neurological abnormalities involving bowel or bladder impairment.  In this regard, the record is negative for bowel or bladder impairment as a result of the Veteran's lumbar spine disorder.  See Veteran's October 2010 and June 2013 VA examination reports.  Moreover, the Veteran denied such symptoms to his private medical providers in May 2011.  In the absence of any objective neurological findings, there is no basis to grant a separate compensable rating for neurological impairment of the bowel or bladder.

Therefore, the Board finds the Veteran is entitled to a 10 percent disability rating, and no higher, for his service connected mild lumbar degenerative disc disease.

C.  Other Considerations

The above-noted determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation for a determination of whether an extra-schedular rating is warranted.  Id. 

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology.  As discussed above, the Veteran's predominant subjective and objective orthopedic and neurological symptoms impact his range of motion, ability to stand or walk for any length of time, and pain.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  Further, as noted, the rating schedule provides a higher rating based on evidence demonstrating more severe impairment.

Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Furthermore, entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  The Veteran did not expressly raise a TDIU claim.  TDIU is raised by inference when the Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran reported to his private physicians that he worked as an inspector of the local metropolitan police department.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

An evaluation in excess of 10 percent for the service-connected mild lumbar degenerative disc disease is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


